Order filed December 15, 2011.




                                         In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00795-CR
                                    ____________

                               CRAIG HARDY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                   On Appeal from County Criminal Court at Law No. 6
                                  Harris County, Texas
                             Trial Court Cause No. 1698495


                                       ORDER

         The reporter's record in this case was due November 7, 2011 See Tex. R. App. P.
35.2. Wendy Wilkerson has not filed the reporter's record. Wendy Wilkerson has not
filed an extension of time to file the reporter's record. We therefore issue the following
order.

         We order Wendy Wilkerson to file the record in this appeal on or before January
17, 2012.


                                      PER CURIAM